DETAILED ACTION
This action is in response to the preliminary amendment to the claims filed 1/5/2021.  Claims 1-20 are pending.  Claims 1-20 are new.  Independent claims 1, 7, 13 and 17, and corresponding dependent claims are directed towards methods, and apparatuses for detection of rogue hotspots.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11 and 13-19 of U.S. Patent No. 10,911,956. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/129707
US Patent No. 10,911,956
Claims 1 and 13
Claim 1
Claims 2 and 16
Claim 2
Claim 3
Claim 3
Claim 4
Claims 4-6
Claim 6
Claim 11
Claims 7 and 17
Claim 13
Claim 8
Claim 14
Claim 9
Claim 15
Claim 10
Claims 17-19
Claim 12
Claim 16
Claim 14
Claim 5
Claim 15
Claim 6
Claim 18
Claim 18
Claim 19
Claim 19


Claims 5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,911,956, in view of Hrastar (US 2007/0189194 A1), published Aug. 16, 2007, the motivation to combine being that it would advantageously avoid communication problems between access points and stations (Hrastar [0137]):
Application 17/129707
US Patent No. 10,911,956
Claim 5
Claim 1+(Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel)
Claim 11
Claims 13-14+
(Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007.

As to claim 1, Wolman anticipates a method (Wolman [Abstract]) comprising:	determining a baseline signal strength associated with a network device, wherein the network device is associated with network identifier information (Wolman Fig. 3; [0041]-[0042] historical comparison of SSID signal strength requires historical baseline);	determining a signal strength associated with the network identifier information (Wolman [0033] AirMonitors set to monitor AP presence on channel and periodically reporting data; [0042] continuous monitoring of signal spectrum over historical period of three months for comparison);	determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised (Wolman [0042] detected strong signal strength is greater than historical signal strength measurements which indicates multiple devices are pretending to be one); and	sending an indication that the network identifier information is compromised (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).
As to claim 4, Wolman discloses the invention as claimed as described in claim 1, including wherein determining the baseline signal strength is based on one or more of: provisioning information associated with the network device, plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis), and an average of a plurality of signal strength measurements.
As to claim 7, Wolman anticipates an apparatus (Wolman Fig. 1 item 102 Air Monitor) comprising:	one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU); and	a memory storing processor-executable instructions that, when executed by the one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU, memory and operating system), cause the apparatus to:		determine a baseline signal strength associated with a network device, wherein the network device is associated with network identifier information (Wolman Fig. 3; [0041]-[0042] historical comparison of SSID signal strength requires historical baseline);		determine a signal strength associated with the network identifier information (Wolman [0033] AirMonitors set to monitor AP presence on channel and periodically reporting data; [0042] continuous monitoring of signal spectrum over historical period of three months for comparison);		determine, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised (Wolman [0042] detected strong signal strength is greater than historical signal strength measurements which indicates multiple devices are pretending to be one); and		send an indication that the network identifier information is compromised (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).
As to claim 10, Wolman discloses the invention as claimed as described in claim 7, including wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to determine the baseline signal strength, cause the apparatus to determine the baseline signal strength based on one or more of: provisioning information associated with the network device, plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis), and an average of a plurality of signal strength measurements
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, 8-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007, in view of Hrastar (US 2007/0189194 A1), published Aug. 16, 2007.
As to claims 2 and 8, Wolman substantially discloses the invention as claimed as described in claims 1 and 7, respectively, failing however to explicitly disclose wherein the indication causes the network device to disconnect any user devices in communication with the network device based on the network identifier information and to change the network identifier information to new network identifier information.	Hrastar describes a method for wireless LAN dynamic channel change.	With this in mind, Hrastar discloses wherein the indication causes the network device to disconnect any user devices in communication with the network device based on the network identifier information and to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 3 and 9, Wolman and Hrastar disclose the invention as claimed as described in claims 2 and 8, respectively, including wherein the indication further causes the network device to be in communication, via the new network identifier information, with at least one user device that was in communication with the network device based on the network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
As to claim 5, Wolman substantially discloses the invention as claimed as described in claim 1, failing, however, to explicitly disclose further comprising determining, based on the compromised network identifier information, that the network device is compromised.	Hrastar discloses determining, based on the compromised network identifier information, that the network device is compromised (Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 6, Wolman substantially discloses the invention as claimed as described in claim 1, failing, however, to explicitly disclose sending, to the network device, an instruction to change the network identifier information to new network identifier information.	Hrastar discloses sending, to the network device, an instruction to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claim 11, Wolman and Hrastar disclose the invention as claimed as described in claim 8, including wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to determine, based on the compromised network identifier information, that the network device is compromised (Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel).
As to claim 12, Wolman and Hrastar disclose the invention as claimed as described in claim 8, including wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to send, to the network device, an instruction to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
As to claim 13, Wolman substantially discloses a method (Wolman [Abstract]) comprising:	determining a baseline signal strength (Wolman [0041]-[0042] continuous monitoring of signal spectrum over historical period of three months for comparison);	determining, a received signal strength satisfies a threshold variance from the baseline signal strength (Wolman [0042] detected strong signal strength is different from historical measurements); and	sending, based on the received signal strength satisfying the threshold variance from the baseline signal strength, a message to at least one network device (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).	Wolman fails to explicitly disclose sending a message to at least one network device associated with the baseline signal strength.	Hrastar discloses sending a message to at least one network device associated with the baseline signal strength (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claim 17, Wolman substantially discloses an apparatus (Wolman Fig. 1 item 102 Air Monitor) comprising:	one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU); and	a memory storing processor-executable instructions that, when executed by the one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU, memory and operating system), cause the apparatus to:		determine a baseline signal strength (Wolman [0041]-[0042] continuous monitoring of signal spectrum over historical period of three months for comparison);		determine, a received signal strength satisfies a threshold variance from the baseline signal strength (Wolman [0042] detected strong signal strength is different from historical measurements); and		send, based on the received signal strength satisfying the threshold variance from the baseline signal strength, a message to at least one network device (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).	Wolman fails to explicitly disclose sending a message to at least one network device associated with the baseline signal strength.	Hrastar discloses sending a message to at least one network device associated with the baseline signal strength (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 14 and 18, Wolman and Hrastar disclose the invention as claimed as described in claims 13 and 17, respectively, including wherein the baseline signal strength is based on a plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis).
As to claims 16 and 20, Wolman and Hrastar disclose the invention as claimed as described in claims 13 and 17, respectively, including wherein the message causes the at least one network device to disassociate one or more user devices associated with the at least one network device (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007, in view of Hrastar (US 2007/0189194 A1), published Aug. 16, 2007, in view of Baek et al. (US 2016/0227571 A1), published Aug. 4, 2016.
As to claims 15 and 19, Wolman and Hrastar substantially disclose the invention as claimed as described in claims 14 and 18, respectively, failing, however, to explicitly disclose wherein determining the baseline signal strength comprises determining an average of the plurality of signal strength measurements.	Baek describes a method for transmitting and receiving a reference signal.	With this in mind, Baek discloses wherein determining the baseline signal strength comprises determining an average of the plurality of signal strength measurements (Baek Fig. 40 showing observation time window with average RSSI measurements against threshold; [0344]-[0345] measuring the average RSSI).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the average RSSI measuring of Baek with the signal strength monitoring of Wolman and Hrastar, such that a signal strength average is used, as it would advantageously help reduce noise and false positives that can be produced by reaction to a single outlier signal strength measurement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All prior art cited in the prosecution of parent application 15/809,825, issued as Patent 10,911,956 has been considered. 
Asoh et al. (US 2006/0153138 A1) is related to the detection of rogue access points.
Jones (US 2006/0197702 A1) is related to detection of a rogue access point based on change in signal strength.
Challener et al. (US 2003/0186679 A1) is related to location determination of a rogue access point.
Calhoun et al. (US 7,336,670 B1) is related to the detection of rogue hotspot locations.
Cam-Winget et al. (US 2008/0295144 A1) is related to rogue client and access point locating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492